DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 31, 2022 has been entered.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on March 31, 2022 is being considered by the examiner. 
 
 4.	Applicant’s response filed on March 31, 2022 has been considered. In the response, no claim has been amended, added, or deleted.  Claims 21-40 are pending.

Claim Rejections - 35 USC § 101	
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

           6.	Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
Referring to claim 21:
           Claim 21 recites a method that includes the steps: generating a plurality of context profiles for a user; detecting an event for user personal information; generating a request for user consent; sending the request to the user; receiving user consent information that includes an indication of consent to share user personal information with the third party when a first context profile is active, and an indication of denial of consent to share user personal information with the third party when a second context profile is active; storing user consent information; receiving signals; determining an active context profile based on the signals; in response to determining that the active context profile matches the first context profile, facilitating transmitting user personal information to the third party; and in response to determining that the active context profile matches a second context profile, forgoing sharing user personal information with the third party. 
            The step of determining that the active context profile matches the first context profile, and the step of determining that the active context profile matches a second context profile can be performed by correlation, which is a mathematical operation.  More generally, these two determination steps could also be a mental process.  Mathematical relationships or calculations such as correlation are mathematical concepts, which is one of the groupings of abstract ideas set forth in MPEP § 2106.04(a).  See also MPEP § 2106.04(a)(2)(I).  Mental processes are another of the groupings of abstract ideas as per MPEP § 2106.04(a)(2)(III).  Abstract ideas are judicial exceptions as per MPEP § 2106.04(I).  See also Alice Corporation Pty. Ltd. v. CLS Bank International, et al, 573 U.S. 208, 110 USPQ2d 1976 (2014).
            These judicial exceptions are not integrated into a practical application because the claim does not recite any use or further action with respect to the determinations aside from “transmitting” user personal information to the third party.  This is insignificant post-solution activity, for example, see MPEP § 2106.05(g), where selecting information for collection, analysis, and display, has been recognized as insignificant extra-solution activity, as per Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).  Transmitting user personal information to the third party only requires utilizing a wired or wireless network, and does not provide an improvement to technology, as per TLI Communications LLC v. AV Automotive LLC,  823 F.3d 607, 612-13, 118 USPQ2d 1744, 1747-48 (Fed. Cir. 2016).  See also MPEP § 2106.05(a).  The recitation of steps being performed in or by a computing apparatus does not constitute anything more than mere instructions to implement the abstract idea on a computer, as per MPEP § 2106.05(f).  The steps of generating a plurality of context profiles, detecting an event for user personal information, generating a request, sending the request to the user, receiving user consent that includes an indication of consent to share user personal information with the third party when a first context profile is active, and a denial of consent to share when second context profile is active, storing the consent information, , amount to mere consent data gathering, which is also insignificant extra-solution activity as per MPEP § 2106.05(g).  Similarly, receiving signals, determining an active context profile based on the signals are generic recitation of insignificant extra-solution activity, The abstract ideas are not used to improve the functioning of a computer or to transform an article.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as detailed above with respect to the question of a practical application of the judicial exception.  The steps of : generating a plurality of context profiles for a user; detecting an event for user personal information; generating a request for user consent; sending the request to the user; receiving user consent information that includes an indication of consent to share user personal information with the third party when a first context profile is active, and an indication of denial of consent to share user personal information with the third party when a second context profile is active; storing user consent information; receiving signals; determining an active context profile based on the signals; in response to determining that the active context profile matches the first context profile, facilitating transmitting user personal information to the third party; and in response to determining that the active context profile matches a second context profile, forgoing sharing user personal information with the third party, are claimed at a high level of generality and are generally directed to receiving or transmitting data over a network.  These have been recognized by the courts as a well-understood, routine, and conventional function.  See MPEP § 2106.05(d)(II), citing Symantec, TLI, OPI Techs, buySAFE, and Versata.  Therefore, the claim as a whole, whether the steps are considered individually or as an ordered combination, is not directed to significantly more than the abstract idea.  See also the 2019 Guidance.
Referring to claim 22-27:
         Dependent Claims 22-27 only recite further details of an event, how to determine the active context profile, how the matching operations to be performed, and specifying the data storage.  These do not provide any additional steps or features that would amount to significantly more than the abstract idea.
Referring to claim 28: 
         Claim 28 is directed to system including one or more electronic devices, which have functionality similar to that of Claim 1. This functionality is directed to an abstract idea for similar reasons as detailed above with respect to Claim 21. Although the claims broadly recite one or more processors, and a memory, these limitations at best require no more than a generic computer to perform generic computer functions or constitute mere instructions to implement the abstract ideas on a computer. See MPEP § 2106.05(f). Therefore, claim 28 is also not directed to significantly more than the abstract idea.
Referring to claim 29-34:
         Dependent Claims 29-34 only recite further details of event, how to determine the active context profile, how the matching operations to be performed, and specifying the data storage.  These do not provide any additional steps or features that would amount to significantly more than the abstract idea.
Referring to claim 35
         Claim 35 is directed to a computer storage medium including instructions for performing a method corresponding to that of Claim 21. There is no particular structure recited in the body of Claim 35; rather, the claim is only limited by its functionality. This functionality is directed to an abstract idea for similar reasons as detailed above with respect to Claim 21. The claim recites mere instructions to implement the abstract idea on a computer or a limitation to a particular technological environment. See MPEP § 2106.05(f) and (h). Therefore, the computer storage medium claim is also not directed to significantly more than the abstract idea.
Referring to claim 36-40:
         Dependent Claims 36-40 only recite further details of event, how to determine the active context profile, how the matching operations to be performed, and specifying the data storage.  These do not provide any additional steps or features that would amount to significantly more than the abstract idea.

7.          Based upon consideration of all of the relevant factors with respect to the claims as a whole, Claims 21-40 are determined to be directed to an abstract idea without a practical application and without significantly more, as detailed above.  Therefore, the claimed inventions are not directed to patent eligible subject matter. 

Claim Rejections - 35 USC § 103

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 21-23, 27-30, 34-37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Mathew et al. (U.S. 2005/0193093 A1), hereinafter “Mathew”, in view of Ghosh et al. (U.S. 2010/0281427 A1), hereinafter “Ghosh”.
Referring to claims 21, 28, 35:
	 	Mathew teaches:
           A method for providing access to personal information of a user, comprising: 
           at a server system including one or more electronic devices with one or more processors and memory storing one or more programs for execution by the one or more processors (see Mathew, fig. 1, 170 ‘central server’):
                     detecting an event associated with a request for personal information of the user (see Mathew, fig. 3A, top left, ‘service requests user profile’; [0071] ‘Service A desires certain information regarding the user and thus requests a user profile of the user from central server 170’); 
                     generating a request for consent to share the personal information of the user with a third party (see Mathew, [0076] ‘The site-specific attributes are specific to Service A and accordingly not stored in the user profile (instead, they may be stored in a database of Service A). If Service A has specified a list of site-specific attributes in its site.xml file, the consent UI may include open fields for entry of these site-specific attributes.’);
                      sending, to the user, the request for consent to share the personal information of the user with the third party (see Mathew, [0076] ‘These fields are displayed in the consent UI in a visually distinct way to inform the user that they are not part of the user profile.’); 
                      receiving, from the user, consent information that includes:
                                 an indication of consent to share at least a subset of the requested personal information with the third party (see Mathew, fig. 7A, personal information section, First Name: ‘Michael’, ‘will be shared [i.e., an indication of consent to share ]’), and 
                                 an indication of denial of consent to share at least a subset of the requested personal information with the third party (see Mathew, fig. 7A, personal information section, Gender, ‘Share?’ option ‘No’ is selected [i.e. an indication of denial of consent to share ]; [0096] ‘revoking consent’); 
                      in response to receiving the consent information, storing the received indication of consent (see Mathew, [0081] ‘server 170 at 344 stores a consent record in database 172 indicating that the user has granted consent for Service A to use the newly entered profile attributes.’); 
                      in accordance with an indication of consent to share, facilitating transmitting the personal information of the user to the third party (see Mathew, [0071] ‘if the user has already granted consent for Service A to use the profile attributes … In this case, server 170 may deliver the user profile to Service A.’); and 
                      in accordance with an indication of denial of consent to share, forgoing facilitating transmitting the personal information of the user to the third party (see Mathew, [0096] ‘So after consent is revoked, other members of the same policy group may no longer access profile attributes stored in the user profile.’).
	However, Mathew does not disclose:
           generating a plurality of context profiles, 
           wherein the indication of consent specifies that the requested personal information is to be shared with the third party when a first context profile, of the plurality of context profiles, is active, 
           wherein the indication of denial of consent specifies that the requested personal information is not to be shared with the third party when a second context profile, of the plurality of context profiles, is active.
	Mathew does not disclose:
           receiving one or more signals used to determine the user’s context, 
           determining an active context profile for the user based on the received one or more signals.
	Ghosh discloses:
           generating a plurality of context profiles (see Ghosh, [0015] ‘The context includes the environment of the user (e.g., location of the user), time information, tasks being performed by the user, whether the service accessed is associated with a trusted or non trusted service provider, a social network of the user, and so forth.’), 
           wherein the indication of consent specifies that the requested personal information is to be shared with the third party when a first context profile, of the plurality of context profiles, is active (see Ghosh, [0012] ‘from calendar information, it can be determined that during a particular time window, the user is in a meeting [i.e., where ‘in a meeting’ corresponds to determining the first context profile is active ] --if the profile selection mechanism according to some embodiments detects that the user is accessing a service during this time window, then the profile selection mechanism will attempt to select a user profile persona [i.e., the requested personal information is to be shared, when determining the first context profile is active ] that may be relevant to the meeting to be used for accessing the service.’), 
           wherein the indication of denial of consent specifies that the requested personal information is not to be shared with the third party when a second context profile, of the plurality of context profiles, is active (see Ghosh, [0011] ‘if the user is accessing the service during the weekend [i.e., where ‘during the weekend’ corresponds to determining the first context profile is active ], a first of the user profile personae [i.e., where ‘a first of the user profile personae’ corresponds to ‘the requested personal information’ ] may be selected for accessing the service. Alternatively, when the user is accessing the service during a week day [i.e., where ‘during a week day’ correspond to determining the second context profile is active ], another one of the user profile personae [i.e., when determining the second context profile is active,  the first of the user profile personae ( the requested personal information ) is not to be shared with the third party ] can be selected for accessing the service.’).
Ghosh further discloses:
           receiving one or more signals used to determine the user’s context (see Ghosh, [0025] ‘A sensor for determining a location of a user can be a GPS (global positioning system)-based sensor that uses GPS information [i.e., GPS signals ] to determine the location of a user.’); 
           determining an active context profile for the user based on the received one or more signals (see Ghosh, [0012] ‘different user profile personae can be selected based on locations of the user.’). 
	 It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Ghosh into the system of Mathew for: generating a plurality of context profiles, wherein the indication of consent specifies that the requested personal information is to be shared with the third party when a first context profile, of the plurality of context profiles, is active, and wherein the indication of denial of consent specifies that the requested personal information is not to be shared with the third party when a second context profile, of the plurality of context profiles, is active; and for receiving one or more signals used to determine the user’s context, determining an active context profile for the user based on the received one or more signals.  Mathew teaches "In response to a request for consent, a central server determines if requested user information is included in a user profile associated with a user and if the user has granted consent to share the requested user information.” (see Mathew, abstract). Ghosh teaches “multiple user profile personae associated with the user are maintained such that different ones of the user profile personae are selected by a profile selection mechanism based on the context of accessing the particular service.” (see Ghosh, [0010]).  Therefore, Ghosh’s teaching could enhance the system of Mathew, because Ghosh teaches using “different modes when interaction with a service” (see Ghosh, [0015]).
Referring to claims 22, 29, 36:
	Mathew and Ghosh further disclose:
	wherein detecting the event associated with the request for personal information of the user comprises receiving a request for the personal information of the user (see Mathew, fig. 3A, top left, ‘service requests user profile’; [0071] ‘Service A desires certain information regarding the user and thus requests a user profile of the user from central server 170’).
Referring to claims 23, 30, 37:
	Mathew and Ghosh further disclose:
           wherein the active context profile for the user is determined automatically without user input (see Ghosh, [0012] ‘from calendar information, it can be determined that during a particular time window, the user is in a meeting [i.e., where ‘in a meeting’ corresponds to automatically determining that the context profile is active’).
	It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Ghosh into the system of Mathew to automatically determine the active context profile.  Mathew teaches "In response to a request for consent, a central server determines if requested user information is included in a user profile associated with a user and if the user has granted consent to share the requested user information.” (see Mathew, abstract). Ghosh teaches “multiple user profile personae associated with the user are maintained such that different ones of the user profile personae are selected by a profile selection mechanism based on the context of accessing the particular service.” (see Ghosh, [0010]).  Ghosh’s teaching could enhance the system of Mathew, because automatically determining the active context profile provide convenience to the user and makes system more efficient.
Referring to claims 27, 34, 40:
	Mathew and Ghosh further disclose:
           the plurality of context profiles is stored on a first electronic device of the one or more electronic devices (see Ghosh, [0012] ‘from calendar [i.e., where ‘calendar’ corresponds to a plurality of context profiles, because calendar contains information about  user’s meetings, activities, tasks, etc. ] information, it can be determined that during a particular time window, the user is in a meeting [i.e., where ‘in a meeting’ corresponds to determining the context profile is active ]’), 
           the personal information of the user is stored on a second electronic device of the one or more electronic devices (see Ghosh, fig. 1, 112 ‘user profile personae’), and 
           the second electronic device is distinct from the first electronic device (see Mathew, fig. 1, 163 ‘client computer system’, 170 ‘central server’).
           It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Ghosh into the system of Mathew to utilize a plurality of context profile.  Mathew teaches "In response to a request for consent, a central server determines if requested user information is included in a user profile associated with a user and if the user has granted consent to share the requested user information.” (see Mathew, abstract). Ghosh teaches “multiple user profile personae associated with the user are maintained such that different ones of the user profile personae are selected by a profile selection mechanism based on the context of accessing the particular service.” (see Ghosh, [0010]).  Ghosh’s teaching could enhance the system of Mathew, because Ghosh teaches using “different modes when interaction with a service” (see Ghosh, [0015]).

10.	Claims 24-26, 31-33, and 38-39  are rejected under 35 U.S.C. 103 as being unpatentable over Mathew et al. (U.S. 2005/0193093 A1), in view of Ghosh et al. (U.S. 2010/0281427 A1), further in view of Boss et al. (U.S. 2004/0154022 A1), hereinafter “Boss”.
Referring to claims 24, 31, 38:
	Mathew and Ghosh disclose the limitations as described such as in independent claim 21.  However, they do not disclose allowing the third party to contact the user in accordance the determination of the consent information.
	Boss discloses in accordance with the determination that the active context profile matches the first context profile, allowing the third party to contact the user; and
in accordance with the determination that the active context profile matches does not match the second context profile, forgoing allowing the third party to contact the user (see Boss, [0058] ‘A user, Tom, accesses his instant messaging client and defines the different contexts in which he works. He instructs his context messaging client to only accept messages [i.e., allowing the third party to contact when the first context profile is active ] related to Wireless Strategy and Emerging Business Opportunities between 10 a.m. and 11:30 a.m. [i.e., the time window when the first context profile is active ]’).
          It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Boss into the system of Mathew for: generating a plurality of context profiles, wherein the indication of consent specifies to user context profile to control whether a third party can contact the user.  Mathew teaches "In response to a request for consent, a central server determines if requested user information is included in a user profile associated with a user and if the user has granted consent to share the requested user information.” (see Mathew, abstract). Boss teaches “filtering instant messages by context.” (see Boss, [0001]).  Therefore, Boss’s teaching could enhance the system of Mathew, because Boss discloses “The present system allows users to define a context or set of contexts that describe the type of messages they are willing to receive.” (see Boss, [0008]).
Referring to claims 25, 32, 39:
Mathew, Ghosh, and Boss further disclose:
           receiving a communication from the third party (see Boss, [0059] ‘When Sally sends Tom a message at 11:05 a.m.’); 
           in accordance with the determination that the active context profile matches the first context profile, forwarding the communication to the user (see Boss, [0058] ‘A user, Tom, accesses his instant messaging client and defines the different contexts in which he works. He instructs his context messaging client to only accept messages related to Wireless Strategy and Emerging Business Opportunities between 10 a.m. and 11:30 a.m. [i.e., determining the active context profile matches the first context profile’; [0059] ‘If Sally's message matches one of the currently active contexts, the message is immediately delivered [i.e. forwarding ].’); and 
            in accordance with the determination that the active context profile matches the second context profile, forgoing forwarding the communication to the user (see Boss, [0010] ‘Through the profile [i.e., the active context profile matches the second context profile,], the recipient can choose whether a message is delivered immediately, delayed, rejected [i.e., forgoing forwarding ] , or transformed according to the context profile. Transforming the message allows the user to forward the message to a third party or reply to the sender with an automated message.’).
	   It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Boss into the system of Mathew to user context profile to control whether allowing a third party to contact the user.  Mathew teaches "In response to a request for consent, a central server determines if requested user information is included in a user profile associated with a user and if the user has granted consent to share the requested user information.” (see Mathew, abstract). Boss teaches “filtering instant messages by context.” (see Boss, [0001]).  Therefore, Boss’s teaching could enhance the system of Mathew, because Boss discloses “Through the profile, the recipient can choose whether a message is delivered immediately, delayed, rejected, or transformed according to the context profile.” (see Boss, [0010]). 
Referring to claims 26, 33:
Mathew, Ghosh, and Boss further disclose:
           in accordance with the determination that the active context profile matches the first context profile, allowing the third party to communicate directly with the user (see Boss, [0010] ‘Through the profile [i.e., when the active context profile matches the first context profile ], the recipient can choose whether a message is delivered immediately [i.e., allowing the third party to communicate directly with the user ], delayed, rejected, or transformed according to the context profile.’); and 
           in accordance with the determination that the active context profile matches the second profile, forgoing allowing the third party to communicate directly with the user (see Boss, [0010] ‘Through the profile [i.e., when the active context profile, such as time context profile, matches the second context profile ], the recipient can choose whether a message is delivered immediately, delayed, rejected [i.e., forgoing allowing the third party to communicate directly with the user ], or transformed according to the context profile.’).
	It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Boss into the system of Mathew to user context profile to control whether allowing a third party to directly communicate with the user.  Mathew teaches "In response to a request for consent, a central server determines if requested user information is included in a user profile associated with a user and if the user has granted consent to share the requested user information.” (see Mathew, abstract). Boss teaches “filtering instant messages by context.” (see Boss, [0001]).  Therefore, Boss’s teaching could enhance the system of Mathew, because Boss discloses “Through the profile, the recipient can choose whether a message is delivered immediately, delayed, rejected, or transformed according to the context profile.” (see Boss, [0010]).

Response to Arguments
 11.	In the response filed on March 31, 2022, Applicant’s representative does not submit any arguments.

Conclusion

12.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
(a)	Alsina; Thomas et al. (US 20150348090 A1) disclose engagement with device and ad serving;
(b)	Boggs; James O. et al. (US 20150206168 A1) disclose technologies for inserting dynamic content into podcast episodes;
(c)	Dove; Bryan J. et al. (US 20120254320 A1) disclose distributing collected information to data consumers based on global user consent information;
(d)	OMOIGUI; NOSA (US 20100070448 A1) disclose system and method for knowledge retrieval, management, delivery and presentation;
(e)	Ahn; Sunny K. et al. (US 20080319823 A1) disclose Communication connectivity via context association, advertising sponsorship, and multiple contact databases;
(f)	Fedotenko; Denis (US 20080281952 A1) disclose system and method for managing connections for networks used by a communication device;
(g)	Horvitz; Eric J. et al. (US 7249159 B1) disclose Notification platform architecture.

 	13.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571) 272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
          If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEILIANG PAN/Examiner, Art Unit 2492                                                                                                                                                                                             

/ERIC W SHEPPERD/Primary Examiner, Art Unit 2492